Exhibit 10.2




 

Letter of interest by and between Isidro Medina and GGSM dated  June 09,2014







June 19, 2014




ISIDRO MEDINA IBARRA

ARSENIO DE LA ROCHA ALARCON

JOSE ANGEL MARTINEZ AYON

DANIEL CASTRO VERDUGO

FRANCISCO VALENCIA ALARCON

San Ignacio, Sinaloa, México




Attention:

ISIDRO MEDINA IBARRA

 

Partner representative




Dear Sirs:




According to our letter of interest that we sent you the 09th day of June, 2014.
With number 3788.002\0010v5. In where the purpose of that letter (the “Letter of
Intent”) was and is to set forth the mutual intentions of Gold and Gemstone
Mining Mexico SRL de CV (“GGMM”) and Isidro Medina Ibarra (“MR. ISIDRO”)
regarding the acquisition (“Acquisition”) of LOT MINING "SAN JOSE" located in
Culiacan municipality, Sinaloa state, Mexico under number mining title 218155
from ISIDRO MEDINA IBARRA, ARSENIO DE LA ROCHA ALARCON, JOSE ANGEL MARTINEZ
AYON, DANIEL CASTRO VERDUGO, FRANCISCO VALENCIA ALARCON by way of an option to
purchase agreement (‘Formal Agreement”).  




We reiterate you our interest and we ask that you give us 15 more days of
extended.




GOLD AND GEMSTONE MINING DE MEXICO S.R.L. DE C.V.




Per: /s/ Ivan Mondragon Mendez

  Authorized Signatory




Confirmed this 19th day of June, 2014




ISIDRO MEDINA IBARRA.




Per:  

  Authorized Signatory







  






